Title: To Thomas Jefferson from Robert W. Fox, 10 August 1793
From: Fox, Robert Were
To: Jefferson, Thomas


Falmouth, 10 Aug. 1793. He wrote on 8 June to request a new consular commission from the President in place of the one mistakenly made out to Edward Fox. He encloses a somewhat incomplete list of American ships that arrived here. He has consistently interceded to procure the release of American sailors impressed here as British subjects; he has been successful in some late cases and hopes to retrieve one man still detained on a king’s ship. After the American ship Portland, Captain Robinson, was captured while on its way to Le Havre with flour, beef, and pork and brought here by the privateer Thought, he demanded the return of the ship and cargo to Robinson and protested against the captain of the privateer for damages. Since then an order has been issued to land the cargo and pay the freight from the cargo’s net proceeds, “the full amount of which is to be paid in the Commons.” His firm has been asked to inspect the cargo in order to report on its quality, in which case he apprehends the government will take it to their account and the net proceeds will be paid to the court pending the issue of the trial. He has rendered every assistance to and informed Thomas Pinckney of the American ship Active, Captain Blair, which was captured and brought here by the same privateer while bound from Philadelphia to Nantes with a cargo of sugar, coffee, cotton, tobacco, etc. Nothing has been determined about the fate of this ship and cargo, but the necessary steps have been taken at London to protect both. There is little political news here except for the arrival of a warship from Lord Howe’s fleet whose officers  report that the British fleet drove the French into Brest. “American produce is rather low in England,” wheat and flour are dear in Lisbon and Barcelona, and it has fallen much in Cádiz because of large importations directly from the United States and London. [P.S.] The return of the French fleet to Brest is uncertain because both fleets parted at night after having been in sight of each other.
